Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “vicinity”, “substantially” and “about” in claims 1-2 are relative term which renders the claims indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 recites the limitations "the diameter" in Line 8 and “the gravity field” in Line 12.  
Claim 3 recites the limitations "the effect", “the only gravity field”, “the level” and “the manner” in Line 4, Line 5 and Line 11, respectively.  
Claim 20 recites the limitation "said channel" in Line 8; “the complete” and “the recommended” in Line 10.  
Claim 21 recites the limitation "the dismounting" in Line 2.  
There is insufficient antecedent basis for these limitations in the claims.

Claim 1 recites the limitations “which ball can occupy”, “where it is subjected” in Line 11, " for the relative drive between said second component and said bolt by said ball when it is simultaneously braced on a said channel and a said complementary housing" in Lines 14-16. Claim 2 recites the limitations “on the one hand” and “on the other hand” in Lines 10 and 11, respectively. The limitations seem like a literal translation and are deemed unclear.
The constant use of “a said” for example in Claim 1, Line 17, makes the claims unclear and confusing. 
Claims 19-21, recites the limitations “a piece of jewellery”, ““a sub-assembly of external parts”, “a magnetic field”. It is not clear if these limitations are new or the same already recited in Claim 1.
Appropriate correction is required. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses timepieces, similar to Applicant’s claimed invention, having seals and bolts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833